STR TeS Cesta cNt COTA Tl ger cal

     

 

 

Debtor 1 Joseph F. Vialpando

First Name Middle Name Last Name
Debtor 2
(Spouse If, filing) First Name Middle Name Last Name

United States Bankruptcy Courtforthe: DISTRICT OF NEW MEXICO

 

| Case number
| {if known} CL] Check if this is an
| amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 42/15

If you are an individual filing under chapter 7, you must fill out this form ift
creditors have claims secured by your property, or

z you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number {if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below,

Identify the creditor and the property that is collateral What do you intend te do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors Elsie Romero C) Surrender the property. EE No
name: C) Retain the property and redeem it.
Bl Retain the property and enter into a CL] Yes

Description of 1999 Jeep Cherokee 222,850

property miles

securing debt: Average condition per
edmunds.com

Reaffirmation Agreement.
[I Retain the property and explain}:

 

 

Creditors One Main Financial B surrender the property. No
name: | C1 Retain the property and redeem it,

_ Ci Retain the property and enter into a Cl Yes
Description of 2006 Ford F-150 XLT 174,998 Reaffirmation Agreement.
property miles C1 Retain the property and [explainl:

securing debt. Average condition per
edmunds.com

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below, Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p}{2).

Describe your unexpired personal property leases Will the lease be assumed?
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase,com Best Case Bankruptcy

Case 19-11416-)7 Doc5 Filed 06/14/19 Entered 06/14/19 10:24:26 Page 1 of 2
Debter1 Joseph F. Vialpando

Lessors name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased

Property:

Lessors name:
Description of leased
Property:

Lessors name:

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor’s name:
Description of leased
Property:

Sign Below

Under penalty of perjury, ] declare that | have i
property that is subject to an unexpired lea

X /si Joseph F. Vialpando

Case number (if known)

 
 

x

 

Joseph F. Vialpando
Signature of Debtor 1

Date June 12, 2019

 

Oooddaooaana oan oboe og

No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No

Yes

dicated my intention about any property of my estate that secures a debt and any personal

 

L v Signature of Debtor 2

Date

 

Official Form 108

 

Statement of Intention for Individuals Filing Under Chapter 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com

page 2

Best Gase Bankruptcy

Case 19-11416-)7 Doc5 Filed 06/14/19 Entered 06/14/19 10:24:26 Page 2 of 2
